         Case 4:19-cv-00153-SBA Document 56 Filed 01/22/21 Page 1 of 1



 1

 2                               UNITED STATES DISTRICT COURT
 3                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
 4                                       OAKLAND DIVISION
 5

 6 MARISOL RAWSON,                                       Case No: 19-cv-00153 SBA
 7                 Plaintiff,                            CONDITIONAL DISMISSAL
                                                         ORDER
 8          vs.
 9 KOHL’S CORPORATION,

10                 Defendant.
11
            Having received notice of the settlement of the action, see Dkt. 55, and it appearing
12
     that no issue remains for the Court’s determination,
13
            IT IS HEREBY ORDERED THAT this action and all claims asserted herein are
14
     DISMISSED. The pending motion to stay proceedings, Dkt. 54, is DENIED as moot. All
15
     scheduled dates are VACATED. In the event that the settlement is not realized, any party
16
     may move to reopen the case and pretrial/trial dates will be reset, provided such motion is
17
     filed within sixty (60) days of the date this order is filed.
18
            IT IS SO ORDERED.
19
     Dated: January 22, 2021
20                                                       ______________________________
21                                                       SAUNDRA BROWN ARMSTRONG
                                                         Senior United States District Judge
22

23

24

25

26

27

28
